739 N.W.2d 868 (2007)
In re DUANE V. BALDWIN TRUST,
Thomas M. Shoaff, Petitioner-Appellant,
v.
Thomas E. Woods, Trustee, Respondent-Appellee, and
Thomas E. Woods, Individually and Gary Baldwin, Appellees.
Docket Nos. 133622, 133623. COA Nos. 261642, 261643.
Supreme Court of Michigan.
October 24, 2007.
On order of the Court, the motion for leave to file a reply brief is GRANTED. The application for leave to appeal the February 27, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we AFFIRM the judgment of the Court of Appeals but we reject the reasoning of the Court of Appeals majority to the extent it is inconsistent with the partially dissenting opinion. Under the facts of this case, which the probate court judge viewed in the light most favorable to the petitioner, even if the respondent owed a duty to the petitioner, the probate judge did not err in granting summary disposition to the respondent in both the estate proceeding and the trust proceeding, because there was no evidence of wrongdoing by the respondent. The petitioner received ample opportunity to set forth a genuine issue of material fact. MCR 2.116(I)(1).